DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2, 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 4 is objected to because of the following informalities: Claim 4 states “adhesive layer (i)” and “adhesive layer (ii)” which is confusing and would be better clarified with differentiating claim language.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawakami (JP2004-95566A; English Translation provided with Office Action).

Regarding Claim 1, Kawakami discloses a shielded printed wiring board (Fig 6), comprising: a printed wiring board (31); an insulating layer (36); and a conductive adhesive layer (37a) disposed between the printed wiring board (31) and the insulating layer (36), the printed wiring board (31) including: a base (32); a circuit pattern (33) disposed on the base (32); and an insulating protective layer (at 34; equivalent to 4) covering the circuit pattern (33), the shielded printed wiring board having a through-hole (opening in 36,37b formed by 44b, penetrating through 37b,36) for external grounding, the through-hole (at 44b) penetrating (at least partially) the insulating layer (36) and the conductive adhesive layer (37a) in a thickness direction, the conductive adhesive layer (37a) having an extension (portion of 37a at the tip or 44b) extending toward the inside of the through-hole (opening in 36,37b formed by 44b, penetrating through 37b,36) as compared with the insulating layer (36).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Toyo (JP2018041953A; English Translation provided by Applicant) in view of Su (US 2016/0183371 A1).

Regarding Claim 1, Toyo discloses a shielded printed wiring board (Fig 3-4), comprising: a printed wiring board (10); an insulating layer (22; [0019]); and a conductive adhesive layer (21; [0021]) disposed between the printed wiring board (10) and the insulating layer (22), the printed wiring board (10) including: a base (11; [0065]); a circuit pattern (12,14; [0066]) disposed on the base (11); and an insulating protective layer (15; [0068]) covering the circuit pattern (12,14), the shielded printed wiring board having a through-hole (24; [0020]) for external grounding ([0020]), the through-hole (24) penetrating the insulating layer (22) and the conductive adhesive layer (21) in a thickness direction, the conductive adhesive layer extending toward the inside of the through-hole with the insulating layer.
Toyo does not explicitly disclose the conductive adhesive layer having an extension extending toward the inside of the through-hole as compared with the insulating layer.
Su teaches of a printed wiring board wherein a conductive layer (Fig 6) having an extension (3 at 31 exposed from 4) extending toward the inside of a through-hole (31) as compared with an insulating layer (4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device including the conductive adhesive layer and the through-hole and the insulating layer as disclosed by Toyo, wherein the conductive layer having an extension extending toward the inside of the through-hole as compared with the insulating layer taught by Su, in order to enlarge a contact surface and ensure conduction reliability (Su, [0007-0016]), such that the conductive adhesive layer having an extension extending toward the inside of the through-hole as compared with the insulating layer.

Regarding Claim 4, Toyo discloses a method ([0012,0014,0045-0088]) for manufacturing a shielded printed wiring board, the method comprising: a shielded printed wiring board main body preparation step of preparing a shielded printed wiring board main body, the main body including: a printed wiring board (10) having a circuit pattern (12,14; [0066]); an insulating layer (22; [0019]); and a conductive adhesive layer (21; [0021]) (i) disposed between the printed wiring board (10) and the insulating layer (22), the main body having a through-hole (24; [0020]) for external grounding ([0020]), the through-hole (24) penetrating the insulating layer (22) and the conductive adhesive layer (21) (i) in a thickness direction; an external-grounding connector lamination step of placing an external-grounding connector (40; [0021]) including a conductive adhesive layer (60; [0020]) (ii) on a topside of the through-hole (24) so as to bring the conductive adhesive layer (60) (ii) into contact with the shielded printed wiring board main body (20); and a thermocompression bonding step of performing thermocompression bonding ([0084]), thereby allowing the conductive adhesive layer (i), and allowing the conductive adhesive layer (ii) to flow into the through-hole ([0083-0088]), and whereby bringing the conductive adhesive layer (i) (21) and the conductive adhesive layer (ii) (60) into contact with each other.
Toyo does not explicitly disclose the conductive adhesive layer (i) to extend toward the inside of the through-hole as compared with the insulating layer.
Su teaches of a printed wiring board wherein a conductive layer (Fig 6) having an extension (3 at 31 exposed from 4) extending toward the inside of a through-hole (31) as compared with an insulating layer (4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method including the conductive adhesive layer and the through-hole and the insulating layer and thermocompression as disclosed by Toyo, comprising the conductive layer to extend toward the inside of the through-hole as compared with the insulating layer taught by Su, in order to enlarge a contact surface and ensure conduction reliability (Su, [0007-0016]), such that the conductive adhesive layer (i) to extend toward the inside of the through-hole as compared with the insulating layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/           Examiner, Art Unit 2896